McDONALD, District Judge.
One A. G. Wallace, before Register Ray, offered proof and prayed allowance of a claim on the estate of the bankrupt. The claim consisted of a note of five hundred dollars, alleged to have been executed by the bankrupt to Wallace. The note on its face purports to have been made by William H. Valentine to A. G. Wallace, using the initials of the Christian names only. In this form the note was shown in evidence to the register. There was no allegation on paper and no evidence offered as to the full Christian names of either of the parties to the note. And for the want of this, the register refused to allow the claim. To this, Wallace excepted; •and the case comes before me on the register’s certificate touching this ruling.
It is a primary rule, subject to few exceptions, that in judicial proceedings, whenever it is necessary to refer to persons, the Christian names of such persons must be stated in full. Where, however, the person has two Christian names, it is enough to state the first in full. This rule is particularly applicable to the names of parties to actions. The reason of the rule is that all persons with whom courts are concerned in litigation ought to be identified: and a statement of their full Christian and surnames is the most satisfactory method of identifying them.
In this state, even in a justice’s court, it is not sufficient to state merely the initials of the Christian names of the parties. If the present case had been an action of assumpsit by the payee against the maker of the note in question, no lawyer would doubt that th*' full Christian names of both parties shoui be stated in the pleading. The same reason for requiring this in that case, applies equally to the present proceeding. So far as concerns parties to legal proceedings, whether they be adverse or ex parte proceedings, I think the reason of the rule is equally applicable. And I know no case in which any person applying to any court of record for any kind of relief or redress, is not bound to give at least one full Christian name as well as his surname. Indeed, the ancient common law deemed it more important that the full Christian name should be stated than the full surname.
The decision of the register is approved.